Citation Nr: 1737795	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-03 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

2.  Entitlement to a rating in excess of 10 percent for a left wrist disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1980 to December 2002, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017 (following notification that the recording of a prior hearing was unavailable), the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of that hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that his cervical spine and left wrist disabilities have worsened since his June 2010 VA examination.  See July 2017 Board Hearing Transcript at 3, 10.  As there is evidence of potential worsening, the Board finds that a new examination should be provided in order to assess the current nature and severity of his cervical spine and left wrist disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Further, the June 2010 VA examination report does not include sufficient information regarding joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. §4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner should also render a retrospective opinion on the measurements required by Correia.  

Finally, any outstanding treatment records should be secured on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, obtain all outstanding treatment records, to include records from: 

(a) Eglin Air Force Base, including the Veteran's 2017 hospitalization records;
(b) Andrews Orthopaedics and Sports Medicine Center and Dr. B. Callahan; and 
(c) Interventional Pain Center and Dr. F. Zondlo.  

If any of these records are unavailable, document this finding in the claims file and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Then schedule the Veteran for a VA examination to assess the severity of his cervical spine and left wrist disabilities.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following:

(a) Full range of motion testing of the cervical spine must be performed where possible.  The joints involved should be tested in (a) active motion, (b) passive motion, (c) in weight-bearing and (d) in nonweight-bearing.  

Render an opinion as to the range of motion of the cervical spine (since) May 2010 in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  

In estimating range of motion, please note the Veteran's use of pain medication and epidural injections during this period, with only temporary relief.  Do not consider any relief from epidural injections or medications in rendering an opinion as to range of motion.  

The examiner should also identify any neurological impairment(s) related to his cervical spine disability, to include headaches and/or radiculopathy, and describe any symptoms and functional limitations associated with such impairment(s).

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

(b) Full range of motion testing of the left wrist must be performed where possible.  The joints involved should be tested in (a) active motion, (b) passive motion, (c) in weight-bearing, (d) in nonweight-bearing, (e) with the range of the opposite undamaged joint. 

Render an opinion as to the range of motion of the left wrist since May 2010 in (a) active motion, (b) passive motion, (c) weight-bearing, (d) nonweight-bearing, (e) with the range of the opposite undamaged joint.  

In estimating range of motion, please note the Veteran's use of Tylenol and Advil daily, and his statement that he would not be able to function in many of his normal activities without his pain medication.  Do not consider any relief from medications in rendering an opinion as to range of motion.  

The examiner should state whether there is any favorable or unfavorable ankylosis in the left wrist.  

The examiner should also describe the discoloration of the Veteran's left arm and specifically determine whether it is indicative of a current disability and, if so, whether such disability is at least as likely as not (1) proximately due to or (2) aggravated (permanently worsened) by his service-connected left wrist disability.  See July 2017 Board Hearing Transcript at 6.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




